Exhibit 10.1

 

LOGO [g812422g44y74.jpg]

October 22, 2014

Marty Heimbigner

6604 110th Ave. NE

Kirkland, WA 98033-7111

Dear Marty,

BSQUARE Corporation (the “Company”) is pleased to extend you an offer of
employment as the Company’s Chief Financial Officer effective as of November 3,
2014. You will be paid bi-weekly at a rate equivalent to an annual salary of
$260,000 (the “Base Salary”). Upon signing this letter you will also receive a
one-time hiring bonus of $8,000.

In addition to the Base Salary, commencing in 2015 you will be eligible to
participate in the Company’s Annual Executive Bonus Program (“AEBP”). Your
annual bonus potential will be 50% of your Base Salary at 100% achievement. The
Company’s executive bonus plan is structured such that no bonuses are paid until
the Company achieves certain financial targets and you achieve individual
objectives that you, the CEO and the Company’s Board of Directors (the “Board”)
will agree upon. Bonuses are paid annually, by March 15 following the close of
the Company’s fiscal year, and are payable at the sole discretion of the
Compensation Committee of the Board. You must be employed by the Company at the
end of the calendar year to be eligible to receive any bonus payout for that
calendar year.

Your job classification is Executive. You will be employed as an exempt employee
and will not be entitled to overtime. You will be a Section 16 Executive,
subject to certain BSQUARE stock trading restrictions and SEC reporting
requirements.

You shall be eligible for the following benefits, in addition to any other
benefits made available to you by the Company from time to time:

 

  •   A medical, dental, vision, life and disability plan

 

  •   A 401(k) retirement plan, with Company matching contributions

 

  •   Paid time off according to the Company’s standard policy

 

  •   Options to purchase 100,000 shares of the Company’s common stock provided
you are employed by the Company in good standing at close of business on
November 3, 2014 which shall be the grant date. Such options shall be
Non-Qualified Stock Options (NSOs), which shall vest as follows: 33% shall vest
on November 3 2015, and the balance will vest in equal monthly installments for
two years thereafter. The strike price shall be the closing price of the
Company’s common stock on November 3, 2014. Stock options shall expire after 10
years.

 

  •   7,500 restricted stock units provided you are employed by the Company in
good standing at close of business on November 3, 2014 which shall be the grant
date, which shall vest as follows: 33% shall vest on November 3, 2015, and the
balance will vest in equal monthly installments for two years thereafter.

Except as provided in the next paragraph, if your employment is terminated by
the Company when neither “cause” nor “long term disability” exists, and provided
that you release the Company and its agents from any and all employment-related
claims in a signed, written release satisfactory in form and substance to the
Company, (i) you will be entitled to receive severance equal to 9 months of your
then annual Base Salary, (ii) you shall be eligible for continued COBRA coverage
at the Company’s expense for a period of 9 months following your termination
date, and (iii) any AEBP bonus to which you would have otherwise been entitled
as determined at the sole discretion of the Compensation Committee of the Board
shall be payable on a pro rata basis as of your termination date. The foregoing
severance payments shall be paid out on regular payroll days post termination,
subject to legally required and any individually agreed upon payroll deductions.
During the period subsequent to your termination date in

 

110 110th Ave. NE., Suite 300, Bellevue, Washington 98004 Toll Free:
888.820.4500 Main: +1 425.519.5900 Fax: +1 425.519.5999



--------------------------------------------------------------------------------

which you are being paid such severance amounts, you would not be considered an
employee and would therefore receive no Paid Time Off accrual, nor would you be
entitled to benefits under the Company’s health and welfare plans or retirement
savings plan as an active employee, except as otherwise provided herein.

Immediately prior to consummation of a Change of Control, all of your unvested
stock options or restricted stock shall become fully vested and immediately
exercisable. In addition, if your employment is terminated by the Company or any
successor thereto within 12 months following a Change of Control when neither
“cause” nor “long term disability” exists or if you terminate your employment
for “good reason,” and provided that you release the Company and any successor
thereto and its respective agents from any and all employment-related claims in
a signed, written release satisfactory in form and substance to the Company or
any successor thereto, you will be entitled to receive a one-time lump sum
severance payment equal to (i) 9 months of your then annual Base Salary plus
(ii) 75% of your AEBP target, and you shall be eligible for continued COBRA
coverage at the Company’s expense for a period of 9 months following your
termination date. The foregoing severance payments shall be in lieu of the
severance payments described in the preceding paragraph, and after expiration of
the 12-month period following a Change of Control, you shall continue to be
entitled to receive the severance payments described in the preceding paragraph
on the terms and conditions set forth therein.

For purposes hereof, “cause,” “good reason” and “Change of Control” are defined
on Attachment A hereto, and “long term disability” is defined in the Company’s
sponsored Long Term Disability group insurance plan.

No severance shall be payable hereunder unless the release described herein has
been signed and become effective within sixty (60) days from the date of
termination (the “Release Deadline”). Upon the release becoming effective, any
severance payable hereunder will be payable commencing on or as soon as
administratively practicable after the Release Deadline. In the event the
termination occurs at a time during the calendar year when the release could
become effective in the calendar year following the calendar year in which your
termination occurs, then any payments hereunder that would be considered
deferred compensation under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), and the regulations promulgated thereunder (“Section
409A”) will be paid commencing on the first payroll date to occur during the
calendar year following the calendar year in which such termination occurs, or,
if later, the Release Deadline.

Notwithstanding any other provision of this Letter Agreement, if at the time of
the termination of your employment, you are a “specified employee,” determined
in accordance with Section 409A, any payments and benefits provided hereunder
that constitute “nonqualified deferred compensation” subject to Section 409A
that are provided on account of separation from service shall not be paid until
the first payroll date to occur following the six-month anniversary of your
termination date (the “Specified Employee Payment Date”). The aggregate amount
of any payments that would otherwise have been made during such six-month period
shall be paid in a lump sum on the Specified Employee Payment Date without
interest, and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule.

The foregoing provisions are intended to comply with the requirements of Section
409A so that none of the benefits to be provided hereunder will be subject to
the additional tax imposed under Section 409A, and any ambiguities herein will
be interpreted to so comply. You and the Company agree to work together in good
faith to consider amendments to this Letter Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to you under Section 409A.

Furthermore, notwithstanding any other provision of this Letter Agreement or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company or any successor to you or
for your benefit pursuant to the terms of this Letter Agreement or otherwise
(“Covered Payments”) would constitute parachute payments within the meaning of
Section 280G of the Code and be subject to the excise tax imposed under Section
4999 of the Code (or any successor provision thereto) or any interest or
penalties with respect to such excise tax (collectively, the “Excise Tax”), then
the Covered Payments shall be reduced (but not below zero) to the minimum extent
necessary to ensure that no portion of the Covered Payments is subject to the
Excise Tax. Any determination required under this paragraph, including whether
any payments or benefits are Parachute Payments and whether and the extent to
which any reduction in the Covered Payments is required, shall be made by the
Company in its sole discretion consistent with the requirements of Section 409A,



--------------------------------------------------------------------------------

shall be made by the Company in its sole discretion. You shall provide the
Company with such information and documents as the Company may reasonably
request in order to make a determination under this paragraph. The Company’s
determinations shall be final and binding on the Company and you.

YOUR EMPLOYMENT IS AT-WILL AND ACCORDINGLY, YOU OR THE COMPANY MAY TERMINATE
THIS EMPLOYMENT RELATIONSHIP AT ANY TIME WITH OR WITHOUT NOTICE OR CAUSE.

This offer is contingent upon compliance with the Immigration Reform and Control
Act of 1986. The Act requires you to establish your identity and employment
eligibility. To do so, on your start date you will be required to complete
Section I of the Employment Eligibility Verification Form, I-9. This offer is
also contingent on your acceptance and return of the BSQUARE Proprietary Rights
Agreement provided herewith.

Please signify your acceptance hereof by signing and returning a copy of this
Letter Agreement and the attached Proprietary Rights Agreement by the close of
business on October 24, 2014.

On behalf of BSQUARE CORPORATION, I am very excited to have you on board!

Sincerely,

 

BSQUARE CORPORATION       Acknowledged and agreed: By:           /s/ Jerry Chase
      /s/ Marty Heimbigner           Jerry Chase       Marty Heimbigner  
        President and Chief Executive Officer      



--------------------------------------------------------------------------------

ATTACHMENT A

For purposes of this Letter Agreement, “cause” means and is limited to
dishonesty, fraud, commission of a felony or of a crime involving moral
turpitude, destruction or theft of Company property, physical attack to a fellow
employee, intoxication at work, use of controlled substances or alcohol to an
extent that materially impairs your performance of your duties, willful
malfeasance or gross negligence in the performance of your duties, violation of
law in the course of employment that has a material adverse impact on the
Company or its employees, your failure or refusal to perform your duties, your
failure or refusal to follow reasonable instructions or directions, misconduct
materially injurious to the Company, neglect of duty, poor job performance, or
any material breach of your duties or obligations to the Company that results in
material harm to the Company.

For purposes hereof, “neglect of duty” means and is limited to the following
circumstances: (i) you have, in one or more material respects, failed or refused
to perform your job duties in a reasonable and appropriate manner (including
failure to follow reasonable directives), (ii) the Board, or a duly appointed
representative of the Board, has counseled you in writing about the neglect of
duty and given you a reasonable opportunity to improve, and (iii) your neglect
of duty either has continued at a material level after a reasonable opportunity
to improve or has reoccurred at a material level within one year after you were
last counseled.

For purposes hereof, “poor job performance” means and is limited to the
following circumstances: (i) you have, in one or more material respects, failed
to perform your job duties in a reasonable and appropriate manner, (ii) the
Board, or a duly appointed representative of the Board, has counseled you in
writing about the performance problems and given you a reasonable opportunity to
improve, and (iii) your performance problems either have continued at a material
level after a reasonable opportunity to improve or the same or similar
performance problems have reoccurred at a material level within one year after
you were last counseled.

For purposes of this Letter Agreement, “good reason” shall mean the occurrence
of any of the following, in each case without your written consent:

 

  (i) a material reduction in your Base Salary other than a general reduction in
Base Salary that affects all similarly situated executives in substantially the
same proportions;

 

  (ii) a material reduction in your AEBP bonus target; or

 

  (iii) a material, adverse change in your title, authority, duties or
responsibilities (other than as required by applicable law).

You cannot terminate your employment for good reason unless you have provided
written notice to the Company of the existence of the circumstances providing
grounds for termination for good reason within thirty (30) days of the initial
existence of such grounds and the Company has had at least thirty (30) days from
the date on which such notice is provided to cure such circumstances. If you do
not terminate your employment for good reason within ninety (90) days after the
first occurrence of the applicable grounds, then you will be deemed to have
waived your right to terminate for good reason with respect to such grounds.

Further, for purposes of this Letter Agreement, a “Change of Control” shall
mean:

 

  (i) the acquisition of the Company by another entity by means of merger,
consolidation or other transaction or series of related transactions resulting
in the exchange of the outstanding shares of the Company for securities of, or
consideration issued, or caused to be issued by, the acquiring entity or any of
its affiliates, provided, that after such event the shareholders of the Company
immediately prior to the event own less than a majority of the outstanding
voting equity securities of the surviving entity immediately following the
event; or

 

  (ii) any sale, lease, exchange or other transfer not in the ordinary course of
business (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company.